Citation Nr: 1719526	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include blood clots in lungs, tuberculosis, or asbestosis.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or housebound status.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 



INTRODUCTION

The Veteran had active service from July 1972 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   July 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The case was previously before the Board in September 2011 (respiratory disorder), November 2015 and October 2016, when it was remanded for further adjudication.

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Board finds that the Veteran's claim for a respiratory disorder encompasses both tuberculosis and asbestosis.  In this regard, a February 2007 private treatment record reflects that the Veteran's respiratory disorder has been diagnosed as granulomatous lung disease associated with post-service occupational asbestos exposure.  

The Board notes that a July 1972 service treatment record reflects a positive tuberculosis skin test a few days after the Veteran entered active service.  At this time, the Veteran reported a pre-service history of tuberculosis exposure, which occurred on July 4, 1972, two days before he entered active service.  An August 1972 chest x-ray revealed granulomas of the lungs and a possible calcified lymph node of the lower right hilum.  The abnormal X-ray findings were associated with the Veteran's tuberculosis exposure in an August 1972 consultation report.  It was recommended that a chest X-ray be performed again after several weeks to monitor any changes.  However, the service treatment records are negative for any additional X-rays or for any complaints or further findings regarding the Veteran's lungs or respiratory system. 

Given the Veteran's positive tuberculosis skin test and history of tuberculosis exposure, in conjunction with the abnormal chest X-ray findings associated with such exposure, the Board finds that service connection for tuberculosis must be considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that remand is warranted for an addendum opinion, where the previous examination did not address the correct standard for the Board to address the presumption of soundness.  Pursuant to statute, once the presumption of soundness has attached, the burden to rebut this presumption is on the Secretary.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service AND that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b) (2016); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004). 

Because the Veteran's granulomas of the lungs were not noted at entry but rather about a month after the Veteran entered active duty, he is presumed to have been in sound condition at entry.  See 38 C.F.R. § 3.304 (b) (2016).  In this regard, the Board notes that a May 1972 pre-induction examination showed a normal chest X-ray.  The Veteran's reported tuberculosis exposure occurred after this examination was performed and prior to his entry on active service in July 1972.  VA regulation specifically provides that X-ray evidence of pulmonary tuberculosis may be adequate for the grant of direct service connection.  38 C.F.R. § 3.370 (2016). However, when the disease is inactive, service connection will not be warranted if lesions are first shown so soon after entering active service as to compel the conclusion, on the basis of sound medical principles, that they existed prior to entry. See 38 C.F.R. § 3.370 (b) (2016).

The opinion of the March 2012 VA examiner uses, confusingly, two different standards simultaneously.  The March 2012 examiner concluded that it is clear and unmistakable that the Veteran's TB/granulomatous infection was not aggravated by military service and also that it is less than likely that the Veteran incurred TB/granuloma in service or "aggravation by service" [sic].  The Board cannot be certain that the examiner meant that the Veteran's lung disability was not clearly and unmistakably (undebatably) aggravated or worsened by his active service.     

The December 2016 VA examiner concluded that the 1972 X-ray did not show additional disease or diagnosis, and that all respiratory conditions clearly and unmistakably existed prior to service, as it takes years for X-ray findings such as the ones on the (August) 1972 X-ray to show up.  However, the examiner failed to opine whether the Veteran's pre-existing lung disorder was clearly and unmistakably aggravated during his period of active service.  As such, an addendum opinion must be obtained to answer the question of whether the Veteran's lung condition was not clearly and unmistakably (undebatably) aggravated or worsened by the Veteran's active service from July 1972 to November 1972.  

As for the SMC claim, the Board finds that the issue of SMC is inextricably intertwined with the claim on appeal that is being remanded (entitlement to service connection for a respiratory disorder), and the Board will defer adjudication of the SMC claim until the development directed on the other claim has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Return the entire claims file (including this Remand) to the March 2012/December 2016 VA examiner for an addendum opinion regarding the Veteran's respiratory/lung disability, to include tuberculosis.  If the March 2012/December 2016 VA examiner is no longer available or unable to provide the requested addendum opinion, ask another VA examiner to review the Veteran's claims file and all medical records, and to provide the requested opinion.  If the VA examiner wishes to examine the Veteran in order to be able to provide the requested opinions, schedule the Veteran for such an examination.  The examiner should address the following question:

a) Is there clear and unmistakable evidence (i.e., obvious, manifest, undebatable evidence) demonstrating that the Veteran's pulmonary tuberculosis infection/lung disorder/respiratory disorder existed prior to his entry into active duty in July 1972?  In addressing this question, the examiner should state whether the diagnosis of pulmonary tuberculosis in July 1972 (a positive PPD test in 1972) compels the conclusion, based on SOUND MEDICAL PRINCIPLES, that lesions existed prior to entry on active service.

b) Is there is clear and unmistakable evidence (i.e., obvious, manifest, undebatable evidence) demonstrating that the Veteran's pulmonary tuberculosis infection/lung disorder/respiratory disorder was NOT aggravated (the underlying disability was NOT increased in severity) beyond its normal progression during the Veteran's active service, as based ON SOUND MEDICAL PRINCIPLES?  Temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

2. Then, readjudicate the claims.  If the benefits sought remain denied, issue an SSOC and provide it to the Veteran and his representative, affording them an adequate opportunity to respond.  Then, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


